Citation Nr: 0432982	
Decision Date: 12/13/04    Archive Date: 12/21/04

DOCKET NO.  02-02 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran (appellant, claimant) had over twenty years of 
active duty service when he retired from active duty in 
February 1998.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  

In July 2003, the Board remanded this case for additional 
development.  Upon further review of the case, however, it 
appears that the Board may not have jurisdiction over the 
case.  Additional remand is necessary to address the issue of 
whether a timely appeal has been filed. 

During a June 2002 hearing before the undersigned, the 
veteran presented claims to reopen the issue of entitlement 
to service connection for right ankle, bilateral knee, and 
bilateral hip conditions.  These issues are referred to the 
RO for appropriate action.  
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  Consistent with the 
instructions below, VA will notify you of the further action 
required on your part.


REMAND

Appellate review will be initiated by a notice of 
disagreement and completed by a substantive appeal after a 
statement of the case (SOC) is furnished.  A notice of 
disagreement shall be filed within one year from the date of 
mailing of notice of result of initial review or 
determination.  38 U.S.C.A. § 7105 (West 2002).  A 
Substantive Appeal must be filed within 60 days from the date 
that the agency of original jurisdiction mails the SOC to the 
appellant, or within the remainder of the one-year period 
from the date of mailing of the notification of the 
determination being appealed, whichever period ends later.  
The date of mailing of the SOC will be presumed to be the 
same as the date of the SOC and the date of mailing the 
letter of notification of the determination will be presumed 
to be the same as the date of that letter for purposes of 
determining whether an appeal has been timely filed.  38 
C.F.R. § 20.302(b)(1) (2003).

Service connection for a low back disorder was denied by a 
July 1998 rating decision and the veteran was given notice of 
that decision that same month.  A notice of disagreement was 
received in January 1999.  In March 1999, the SOC was issued.  
A substantive appeal, however, was not received by the RO 
until August 2000.

The United States Court of Appeals for Veterans Claims 
(Court) has held that, unless the RO closed the appeal 
pursuant to 38 U.S.C.A. § 7105(d)(3) and 38 C.F.R. § 19.32 
(2003), for failure to file a timely Substantive Appeal, that 
failure did not automatically deprive the Board of 
jurisdiction.  Gonzalez-Morales v. Principi, 16 Vet. App. 556 
(2003).  Accordingly, the case must be remanded so the RO can 
formally determine whether the veteran filed a timely 
Substantive Appeal, and thereby perfected the appeal in a 
timely manner.  If the RO determines that a timely 
Substantive Appeal has not been filed, it should close the 
appeal.  In any event, Gonzalez-Morales notwithstanding, 
"questions as to timeliness or adequacy of response [to a 
SOC] shall be determined by the Board of Veterans' Appeals."  
38 U.S.C.A. § 7105(d)(3).

The RO is reminded that all notice and development action 
required under Veterans Claims Assistance Act of 2000 (VCAA), 
must be accomplished, to include notifying the claimant of 
what evidence is necessary to show that a timely appeal was 
filed, what specific portion of that evidence he must 
personally secure, and what specific portion of that evidence 
VA will secure on his behalf.  He must also be told to submit 
all pertinent evidence in his possession.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 
(2003).

Accordingly, this case is REMANDED for the following:

1.  The RO must ensure that all action 
necessary under the VCAA concerning the 
duty to notify and assist the veteran is 
accomplished.  This includes notification 
of the law, as well as compliance with 
notice requirements as to what specific 
evidence VA will secure and what specific 
evidence the claimant must personally 
submit to show that the issue of 
entitlement to service connection for a 
low back disorder was timely appealed.  
Any notice must indicate who is 
responsible for securing any outstanding 
evidence.  The claimant must be 
instructed to submit all pertinent 
evidence in his possession that has not 
been previously submitted.  If further 
development is necessary to comply with 
the applicable law and regulations, that 
development must be accomplished.  

2.  The RO should issue a new rating 
decision and adjudicate whether a timely 
appeal was filed with regard to the issue 
of entitlement to service connection for 
a low back disorder.  If a timely appeal 
was not submitted, the RO shall close the 
appeal.  The veteran may appeal any 
adverse decision regarding the timeliness 
of any substantive appeal.  All questions 
of timeliness shall be finally determined 
by the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




